Affirming.
This is an action by the police judge of a city of the fourth class to recover 10 per cent of all fines collected by the city on judgments rendered in his court in criminal cases where the jurisdiction is concurrent with circuit courts.
This claim is asserted under section 1731 of the statutes. A similar claim by the police judge of Hopkinsville, a city of the third class, was this day denied in the case of Alvan H. Clark v. Charles H. Vaughn, et al., because of the provisions in the charter of cities of that class, which are also found in the charter of cities of the fourth class (sections 3514 and 3515 of Kentucky Statutes).
Hence, the questions presented by the two cases are identical, and for the reasons set out in that case, the judgment herein denying appellant's right to recover such fees is affirmed. *Page 93